Citation Nr: 1759560	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-12 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for depression. 

2.  Entitlement to service connection for a psychiatric disability.

3.  Entitlement to an initial compensable rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Freda J. F. Carmack, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 1980 to December 1983.
 
This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned Veteran's Law Judge during a November 2016 videoconference hearing.  A transcript is of record. 

Although the Veteran initially claimed service connection for depression, other psychiatric diagnoses are documented in the record demonstrating that the scope of this claim should be construed more broadly as a psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has recharacterized the issue accordingly.

The issues of entitlement to service connection for a psychiatric disability and entitlement to an initial compensable rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed July 2004 rating decision, the Cleveland, Ohio RO denied service connection for depression / personality disorder.

2.  Since the July 2004 rating decision, the Veteran has submitted new evidence that relates to previously unestablished elements of the claim and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The July 2004 rating decision that denied service connection for depression / personality disorder is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2017).

2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a psychiatric disability has been received.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C. § 5108 (2012).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the new evidence relates specifically to the reason why the claim was last denied.  Instead, it should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118.  

In April 2004, the Veteran brought claims for service connection for depression / personality disorder, hearing loss, hypothermia, chronic pneumonia and panic disorder / anxiety.  In a July 2004 rating decision, the RO denied all of the Veteran's claims, including Post-Traumatic Stress Disorder (PTSD) (which appears to have been included as the result of correspondence received from the Veteran in September 2003 requesting that a claim for PTSD be reopened).

Evidence available at the time of the July 2004 decision included only the Veteran's service treatment records, his DD-214, and his military personnel records.  In issuing its denial, the RO explained that the Veteran had not provided any evidence to support his claims, including documents that VA was unable to obtain.  As a result, no current diagnosis or nexus to service could be established.  The RO noted that the Veteran was diagnosed with mixed personality disorder before he was discharged from service, but explained that this condition is not compensable by VA.  The Veteran did not appeal the July 2004 rating decision and it became final one year after it was issued.  

In September 2008, the Veteran again brought claims for hypothermia, pneumonia and PTSD with severe depression.  A pre-adjudicatory notice letter incorrectly construed these as new claims for service connection and, in October 2009, these claims were denied by the RO because the Veteran's service records could not be obtained and were not otherwise provided by the Veteran.  Correspondence of record suggests that confusion as to these claims this was due to the fact that the Veteran's social security number had been changed. 

Finally, in August 2012, the Veteran brought a claim for service connection for tinnitus and a petition to reopen his claims for service connection for bilateral hearing loss and depression.  The claim for service connection for tinnitus was granted.  The petition to reopen the claim for service connection for bilateral hearing loss was granted and the disability was rated at 0 percent.  The petition to reopen the claim for service connection for depression was denied.  

Evidence received subsequent to the July 2004 rating decision regarding the Veteran's depression includes VA treatment records from 2003 to 2014, a letter from a psychiatrist, and the testimony of the Veteran at his November 2016 hearing.  The treatment records and the letter demonstrate that the Veteran has been diagnosed with various psychiatric disabilities, including anxiety, depression, panic disorder and PTSD.  The treatment records also include various lay statements by the Veteran that suggest a nexus to service, including a description of traumatic in-service events that made him afraid and caused him to have nightmares, and the assertion that he experienced depression since separation from service in 1983.  Finally, at his hearing in November 2016, the Veteran testified that he began exhibiting aggressive behaviors and anger during service that have not subsided.  

This evidence is new, as it was not received by the RO in July 2004 when the prior final decision was rendered.  Presumed credible, this evidence at least triggers VA's duty to assist because it provides evidence that the Veteran suffers from a psychiatric disability that may have had its onset in service.  

For these reasons, the Board finds that new and material evidence sufficient to reopen the Veteran's claim for service connection for a psychiatric disability has been received, and the claim is reopened.  See 38 C.F.R. § 3.156.  The Board finds, however, that a remand for additional development is necessary prior to rendering a decision on this matter.


ORDER

New and material evidence having been received, the petition to reopen the claim for service connection for a psychiatric disability is reopened.  


REMAND

Although the Board sincerely regrets the additional delay, the Veteran's claims must be remanded for additional development.  

VA's duty to assist includes obtaining a medical examination when such examination is necessary to make a decision on a claim.  See 38 U.S.C. § 5103A(d).  Furthermore, when VA undertakes to provide an examination or opinion, it must ensure that such is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Regarding the Veteran's claim for service connection for a psychiatric disability, the Veteran was never afforded a VA examination.  VA must provide an examination where there is competent evidence of a current disability, evidence of an in-service injury, disease or event, an indication that the disability may be associated with service, and insufficient competent medical evidence on file to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, there is evidence the Veteran suffers from a psychiatric disability and that he experienced traumatic events and behavioral difficulties in service, but it is unclear what is his current diagnosis and if that diagnosis is related to service.  A VA examination is required to clarify these issues before a decision can be made on this claim. 

Regarding the Veteran's claim for an initial compensable rating for bilateral hearing loss, the Veteran was provided a VA examination in July 2013.  However, in his November 2016 testimony, the Veteran alleged that his hearing disability had worsened.  Specifically, he stated for the first time that he cannot hear what people say to him when there is background noise, and he recently was told that he is "yelling at people" when he speaks.   

The Board finds that a remand is warranted for a new examination to fully evaluate the Veteran's claim for an initial compensable rating for bilateral hearing loss.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Obtain, with any necessary authorizations from the Veteran, copies of all medical records which have not been previously secured from the Veteran's psychiatric health care providers.  The Veteran may submit the records himself.

Then, schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of the Veteran's current psychiatric disability or disabilities, including but not limited to PTSD, depression, anxiety and panic disorder.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records, and the transcript of the November 2016 hearing, the examiner must provide an opinion on the following: 

a.  What is/are the Veteran's current psychiatric disability or disabilities.

b.  For each current psychiatric disability identified, whether it is at least as likely as not (i.e., probability of 50 percent or more) that the disability had its onset in service or was otherwise caused by or related to service.

c.  Whether it is at least as likely as not that a psychosis manifested within one year of the Veteran's discharge from his period of active service.
The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

2.  Also, schedule another VA compensation examination to reassess the severity of the Veteran's bilateral hearing loss disability.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings set forth in detail, including especially an audiogram and Maryland CNC speech discrimination test.

The examiner must fully describe the functional effects of the Veteran's service-connected bilateral hearing loss, including any impact on his employability and daily activities.

3.  To help avoid future remand, the AOJ must ensure that all requested actions have been accomplished (to the extent possible).  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).
4.  After completing the requested actions and any additional notification and/or development deemed warranted, the AOJ must readjudicate the claims.  If any benefit sought in connection with the remanded claims is denied, the AOJ must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


